DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following Claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claim 9, "the one or more magnetic damping rings" in line 1; Claim 10, "the one or more magnetic damping rings" in line 1; Claim 18 "the one or more stable positions" in line 1; Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 14-19 is/are rejected (with claims 2-9, 18 and 19 as indefinitely understood) under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pantke (DE 102014217738) with English translation attached for paragraph reference.

Pantke discloses in claim 1:  (see at least annotated figures 2a,b below)

    PNG
    media_image1.png
    772
    700
    media_image1.png
    Greyscale

A solenoid (100 figure 1), comprising: a wire coil (coil 105/205 figure 2A and figure 3); an armature (110 actuating armature element) including a permanent magnet (130 and see paragraph 0030), wherein the armature is moveable between two or more stable positions (stable position 125 and 215, paragraph 0029) in response to selective energization of the wire coil (short circuited current control through the coil as switch controlled via figure 4, and see paragraphs 0030 to 0032, and 0039-0040); one or more magnetic dampers (220 and see paragraph 0030, 0031) arranged along a travel path of the armature, wherein the one or more magnetic dampers are configured to generate a magnetic damping force in a direction that opposes movement of the armature (id, and i.e. 220 locks the actuating element in place as a holding element at the starting position 120.) 

Pantke discloses in claim 2:  The solenoid of claim 1, further comprising of a housing (1002a,b and 200 form a housing of the solenoid coil.) 

Pantke discloses in claim 3:  The solenoid of claim 2, wherein the wire coil (105/205) is arranged within (concentrically surrounded by) the housing (200.) 

Pantke discloses in claim 4:  The solenoid of claim 3, wherein the wire coil (315 figure 3) is formed from a single, continuous coil that is separated into one or more wire coil bays that are axially separated from one another (the upper bay for 105, and the lower bay for 205.) 

Pantke discloses in claim 5:  The solenoid of claim 4, wherein the housing includes one or more fingers (1004a,b) that axially separate the one or more wire coil bays (i.e. define/delimit the upper and bottom wall of the coil bobbins/bays.) 

Pantke discloses in claim 6:  The solenoid of claim 3, wherein the wire coil comprises one or more individual wire coils (105/205 are coils that are connected via line 315 which may be a single wire forming the two coils, the use of the phrase “one or more” considered claimed range under MPEP 2131, where the range starts with the bottom of the range at 1 without an upper limit of number of coils which are…) axially separated from one another (top to bottom.) 

Pantke discloses in claim 7:  The solenoid of claim 6, wherein the housing includes one or more fingers (1004a,b) that axially separate the one or more individual wire coils (with a space between the fingers as well.)

Pantke discloses in claim 8:  The solenoid of claim 2, wherein the housing is fabricated from a ferromagnetic material (220 is magnetic material that has a high susceptibility to magnetization so as to conduct and maintain for latching purposes the stable positions via magnetic flux carrying capacity.) 

Pantke discloses in claim 9:  The solenoid of claim 2, wherein the one or more magnetic damping rings are at least partially arranged within the housing (i.e. the ring 220 is radially inset from the outer surface of the housing, and is formed on the inner radius of the housing, so the material is defined within the housing itself.) 

Pantke discloses in claim 10:  The solenoid of claim 1, wherein the one or more stable positions include a first end position (125), a center detent position (at 120), and a second end position (at 215.) 

Pantke discloses in claim 11:  The solenoid of claim 10, wherein the armature is stable in at least one of the first end position, the center detent position, and the second end position with the wire coil de-energized (i.e. magnetic flux from the permanent magnet 130 maintains the stable positions provided when the armature is moved from one location to the next, and the coil current is off.) 

Pantke discloses in claim 14:  The solenoid of claim 1, wherein the armature is comprised of one or more ferromagnetic components (at 1006) in addition to the permanent magnet (where it is noted that the ferromagnetic armature components 1006 must able to carry the magnetic flux to complete the magnetic flux circuit of the solenoid, and it is noted that the material at 1006 is indicated the same as the magnetic material of the housing at 220/200.) 

Pantke discloses in claim 15:  The solenoid of claim 1, wherein a magnitude of the magnetic damping force is dependent on a velocity of the armature (i.e. the movement/velocity causes the current to flow, thus establishing the dependency…paragraph 0031.) 

Pantke discloses in claim 16:  A solenoid (100 figure 1), comprising: a wire coil (coil 105/205 figure 2A and figure 3); an armature (110) including a permanent magnet (130), wherein the armature is moveable between two or more stable positions (stable position 125 and 215, paragraph 0029) in response to selective energization of the wire coil (short circuited current control through the coil as switch controlled via figure 4, and see paragraphs 0030 to 0032, and 0039-0040); one or more magnetic dampers (220 and see paragraph 0030, 0031) arranged along a travel path (reciprocal axial direction) of the armature, wherein the one or more magnetic dampers are configured to generate a magnetic damping force in response to relative movement between the armature and at least one of the one or more magnetic dampers (id), and wherein a direction of the magnetic damping force is opposite to a movement direction of the armature (id, and i.e. 220 locks the actuating element in place as a holding element at the starting position 120.)

Pantke discloses in claim 17:  The solenoid of claim 16, wherein a magnitude of the magnetic damping force is dependent on a velocity of the armature (i.e. the movement/velocity causes the current to flow, thus establishing the dependency…paragraph 0031.)

Pantke discloses in claim 18:  The solenoid of claim 16, wherein the one or more stable positions include a first end position (125), a center detent position (120), and a second end position (215).

Pantke discloses in claim 19:  The solenoid of claim 18, wherein the armature is stable in at least one of the first end position, the center detent position, and the second end position with the wire coil de-energized (i.e. in the current off position.) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantke as applied to claim 1 above, and further in view of Moringo (US 5309050.)

Pantke discloses in claim 12:  The solenoid of claim 1, wherein the one or more magnetic dampers are electrically conductive (coils 105/205 can act as reverse flow magnetic field current inducing coils to dampen the movement of the actuating element, paragraph 0031.); but Pantke does not disclose: the dampers being non ferromagnetic; although, Moringo teaches: using aluminum coils (which are non ferromagnetic) for conducting the current, all for the purpose of providing low electrical resistivity and reduction of heat and energy efficiency. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for the electrically conductive magnetic dampers (i.e. coils) of Pantke as taught in Moringo, aluminum material, all for the purpose of providing low electrical resistivity and reduction of heat and energy efficiency. 

Pantke discloses (as modified for the reasons discussed above) in claim 13:  The solenoid of claim 12, wherein the one or more magnetic dampers are circumferentially conductive to form a closed conductive path (the coils are wound circumferentially about the inner stator/body at 1008, with a closed current path, so as to convey/contain the generated electrical current.)

Pantke discloses in claim 20:  The solenoid of claim 1, wherein the one or more magnetic dampers are electrically conductive (coils 105/205 can act as reverse flow magnetic field current inducing coils to dampen the movement of the actuating element, paragraph 0031), and wherein the one or more magnetic dampers are circumferentially conductive to form a closed conductive path (the coils are wound circumferentially about the inner stator/body at 1008, with a closed current path, so as to convey/contain the generated electrical current.) but Pantke does not disclose: the dampers being non ferromagnetic; although, Moringo teaches: using aluminum coils (which are non ferromagnetic) for conducting the current, all for the purpose of providing low electrical resistivity and reduction of heat and energy efficiency. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for the electrically conductive magnetic dampers (i.e. coils) of Pantke as taught in Moringo, aluminum material, all for the purpose of providing low electrical resistivity and reduction of heat and energy efficiency. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753